 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHEN STOWERS,                                  No. 2:18-cv-2177 DB P
12                       Plaintiff,
13           v.                                         ORDER
14    HARBAKO,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. On November 26, 2018, the court ordered the United States Marshal to serve

19   the complaint on defendant. Process directed to defendant Harbako was returned unserved

20   because “Per CDCR Dr. Harbako is not an employee. Not willing to accept service. To date

21   USMS has been unable to locate Dr. Harbako.”

22          In an order filed December 28, 2018, plaintiff was informed that he must provide

23   additional information to serve defendant. (ECF No. 14.) Plaintiff was advised to promptly seek

24   such information through discovery, the California Public Records Act, Calif. Gov’t. Code §

25   6250, et seq., or other means available to plaintiff. Plaintiff was given sixty days to provide the

26   court with updated information to serve defendant or show good cause why he cannot provide

27   such information.

28   ////
                                                        1
 1            Sixty days have passed since the court issued its December 28, 2018 order and plaintiff

 2   has not provided additional information to serve defendant or otherwise responded to the court’s

 3   order. Plaintiff will be given one, final opportunity to respond.

 4            IT IS HEREBY ORDERED that within thirty days of the date of this order, plaintiff shall

 5   submit the service documents with additional information to serve defendant. If plaintiff is

 6   unable to do so, he shall show good cause why he cannot provide that information. If plaintiff

 7   does not submit the service documents with additional information or file a document showing

 8   good cause, this court will recommend dismissal of this action.

 9   Dated: March 1, 2019

10

11

12

13

14   DLB:9
     DB/prisoner-civil rights/stow2177.update serv
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
